         Case 1:18-cv-00865-AT Document 36 Filed 12/11/18 Page 1 of 1



                                                                                                                            >
                                                                                                                           ':
UNITED ST A TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------)(
 VERRAGIO, LTD
                                      Plaintiff(s),

                                                                          1:18   c·lV.   00865                      (AT)
                                                                                         ----
                    - against -
                                                                         CLERK'S CERTIFICATE
 PHANTOM JEWELS                                                              OF DEFAULT

                                    Defendant(s),
-------------------------------------------------------------)(

                  I, RUBY J. KRAJICK, Clerk of the United States District Court for

 the Southern District of New York, do hereby certify that this action was commenced on
January
_ ___   31,_2018  . the filmg
             _ _ with      . of a summons and complamt,
                                                    . a copy of the amend e d

                  .               PHANTOM JEWELS
summons and complamt was served on_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     .  by International Registered Mail on August 10, 2018
b y persona ll y servmg _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 .                                     September 11, 2018                  31
and proof of service was therefore filed on                                      Doc. #(s) - - - - - - -

I further certify that the docket entries indicate that the defendant(s) has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the

defendant(s) is/are hereby noted.

Dated: New York, New York

          ),cc_(/            20lf                                        RUBY J. KRAJICK
        ------'                 -
                                                                           Clerk of Cop rt
                                                                                                   I'.          '
                                                                                               I (i         '
                                                                                             /<'/\j/1c___ \ .
                                                                                               I



                                                                  By: _ _._____?_-_'-_~_'_._'-----~'
                                                                           DeputyiClerk
                                                                                     ,__,"




SDNY Web 312015
